3 Ill. App. 2d 422 (1954)
122 N.E.2d 438
City of Chicago, Appellant,
v.
Connie Lee, Appellee. City of Chicago, Appellant,
v.
Tommy Works, Appellee.
Gen. Nos. 46,213-46,217.
Illinois Appellate Court.
Opinion filed November 12, 1954.
November 29, 1954.
Opinion filed November 12, 1954.; rehearing denied.
November 29, 1954 released for publication.
(Abstract of Decision.)
Appeal from the Municipal Court of Chicago; the Hon. EMMETT MORRISSEY, Judge, presiding. Affirmed. Heard in the first division, *423 first district, this court at the October term, 1953. John J. Mortimer, Corporation Counsel of City of Chicago, for appellant; L. Louis Karton, Head of Appeals and Review Division, and Arthur Magid, Assistant Corporation Counsel, of counsel; no briefs filed for appellees. Opinion by JUSTICE NIEMEYER. Not to be published in full. Opinion filed November 12, 1954; rehearing denied November 29, 1954; released for publication November 29, 1954.